—Judgment, Supreme Court, New York County (Jeffrey Atlas, J., at suppression hearing; Harold Beeler, J. at plea and sentence), rendered November 8, 1995, convicting defendant of murder in the second degree, two counts of robbery in the first degree and two counts of at*218tempted robbery in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 15 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. The court properly found that defendant was given Miranda warnings prior to his being questioned by the police. Furthermore, the eyewitness’s description of defendant’s conduct during the crime clearly provided probable cause to believe that he was one of the perpetrators. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.